Affirmed and Memorandum Opinion filed May 13, 2010.
 
In The
 
Fourteenth Court of
Appeals
___________________
 
NO. 14-09-00384-CR
___________________
 
Ever Simuhe Sanchez, Appellant
 
V.
 
The State of Texas, Appellee

 

 
On
Appeal from the 337th District court
Harris County,
Texas

Trial Court Cause No. 1172648
 

 
 
MEMORANDUM  OPINION
A jury convicted appellant of burglary of a habitation
with intent to commit sexual assault and made an affirmative finding on use of
a deadly weapon.  The jury sentenced appellant to confinement for twenty years
in the Institutional Division of the Texas Department of Criminal Justice.  Appellant
filed a timely notice of appeal.
Appellant=s appointed counsel filed a brief in which she
concludes the appeal is wholly frivolous and without merit. The brief meets the
requirement of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967),
by presenting a professional evaluation of the record and demonstrating why
there are no arguable grounds to be advanced. See High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel’s brief was delivered to appellant.  Appellant was
advised of the right to examine the appellate record and file a pro se
response. See Stafford v. State, 813 S.W.2d 503, 510 (Tex. (Tex. Crim.
App.1991). As of this date, no pro se response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is wholly frivolous and
without merit. Further, we find no reversible error in the record. We do not
address the merits of each claim raised in an Anders brief or a pro se
response when we have determined there are no arguable grounds for review. See
Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).
Accordingly, the judgment of the trial court is affirmed.
 
                                                            PER CURIAM
 
 
Panel consists of Justices
Brown, Sullivan, and Christopher.
Do
Not Publish — Tex. R. App. P. 47.2(b).